Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of a certified copy of Korean foreign application 10-2020-0179538, however the present application does not properly claim priority to the submitted foreign application. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is considered to have been waived. If a claim for foreign priority is presented after the time period set forth in 37 CFR 1.55, the claim may be accepted if the claim properly identifies the prior foreign application and is accompanied by a grantable petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority and the petition fee.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 July 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation “…so that the single coil is wound along the slots in the upper stator and the lower stator to be twisted” is indefinite and not idiomatic. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Saber et al. (WO 2020/207862) in view of Doolittle (US 3,497,730).
Regarding claim 1, with reference to the corresponding English language equivalent US Pat.Pub.2022/0185452, Saber teaches a motor apparatus comprising: 
an upper (first) motor assembly 58 including an upper stator (stator ring) 58b and an upper rotor (rotor ring) 58a rotatably coupled to the upper stator; and 
a lower (second) motor assembly 60 including a lower stator 60b and a lower rotor 60a rotatably coupled to the lower stator, 
whereby the upper rotor 58a of the upper motor assembly and the lower rotor 60a of the lower motor assembly are rotated in opposite directions to each other (¶[0026] Fig.4).


    PNG
    media_image1.png
    343
    472
    media_image1.png
    Greyscale

Saber does not teach the upper stator 58b of the upper motor assembly 58 and the lower stator 60b of the lower motor assembly 60 “share a single coil, and the single coil is wound to be twisted at a boundary between the upper motor assembly and the lower motor assembly so that current in an upper portion of the single coil in the upper motor assembly flows in a direction opposite to a direction in which current in a lower portion of the single coil in the lower motor assembly flows”.
But, Doolittle teaches a rotary motor with multiple stator sections comprising an annular stator section 74 with poles/core pieces 82 corresponding to an upper stator of an upper motor assembly and an annular stator section 76 with poles/core pieces 84 corresponding to a lower stator of a lower motor assembly, the upper stator 74 of the upper motor assembly and the lower stator 76 of the lower motor assembly sharing a single coil formed by conductors 88 & 90, and the single coil is wound to be twisted at a boundary (not numbered) between the upper motor assembly and the lower motor assembly so that current in an upper portion of the single coil in the upper motor assembly flows in a direction opposite to a direction in which current in a lower portion of the single coil in the lower motor assembly flows (i.e., “…conductor 88 comprising the field winding for one phase of the three-phase power supply to the rotary motor 40 is wound about the spaced core pieces 82 of the stator section 74 to establish magnetic poles for one phase of the motor….[and] [s]uitable conductors 90 and 92, comprising the field winding conductors for the remaining two phases of the three-phase supply to motor 40 are similarly wound in alternate clockwise and counterclockwise directions about the corresponding core pieces 84 and 86, respectively, of stator sections 76 and 78 in similar fashion to the winding of conductor 88 about the core pieces 82 of stator section 74”; c.6:15-31; Figs.3-4). This establishes magnetic poles of alternating polarity between the poles of the respective consecutive pole pieces (c.6:31-33), and consequently between the upper and lower stators 74 & 76.  	

    PNG
    media_image2.png
    519
    377
    media_image2.png
    Greyscale

 Thus, it would have been obvious before the effective filing date to modify Saber and provide the upper stator and the lower stator with a shared single coil, the single coil wound to be twisted at a boundary between the upper motor assembly and the lower motor assembly so that current in an upper portion of the single coil in the upper motor assembly flows in a direction opposite to a direction in which current in a lower portion of the single coil in the lower motor assembly flows, since Doolittle teaches this arrangement would have established magnetic poles of alternating polarity between the upper and lower stators.  
Regarding claim 2, in both Saber and Doolittle the lower motor assembly is aligned to be symmetrical to the upper motor assembly in an axial direction of the upper motor.
Regarding claim 3, Saber teaches another embodiment (Fig.7) wherein the upper rotor 74a is disposed outside the upper stator 74b around which the single coil is wound, wherein the upper motor assembly further includes an upper housing (not numbered) which surrounds the upper stator 74b and is coupled to the upper rotor 74a and to which an upper shaft (part of blades 34) is coupled, wherein the lower rotor 76a is disposed outside the lower stator 76b around which the single coil is wound, and wherein the lower motor assembly further includes a lower housing (not numbered) which surrounds the lower stator 76b and is coupled to the lower rotor 76a and to which a lower shaft (part of blades 34) is coupled.
Regarding claim 4, in Doolittle slots (c.5:71-72) are formed in the upper stator and the lower stator (i.e., annular stator sections 74 & 76) to be arranged in a circumferential direction of the upper stator and the lower stator so that the single coil (conductors 88 & 90) is “wound along the slots in the upper stator and the lower stator to be twisted” [sic] (i.e., single coil formed by conductors 88 & 90 “twisted” in that the conductor 90 is wound around respective poles in the opposite direction from conductor 88; c.6:15-31; Figs.3-4).
Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not further teach the claimed motor including, inter alia, “wherein the upper housing and the lower housing are rotatably connected to each other via a bearing portion” (claim 5); or 
“wherein the upper portion of the single coil includes a plurality of first slope portions which intersects each other and then extends therefrom, and a first connection portion connecting upper end portions of the first slope portions to each other, and wherein the lower portion of the single coil includes a plurality of second slope portions which is respectively connected to lower end portions of the first slope portions and which intersects each other and then extends therefrom, and a second connection portion connecting lower end portions of the second slope portions to each other” (claim 6); or 
“wherein slots are formed in the upper stator of the upper motor assembly and the lower stator of the lower motor assembly, and wherein each of the slots formed in the upper stator and the lower stator of the upper and lower motor assemblies has a width continuously decreasing toward the boundary between the upper motor assembly and the lower motor assembly” (claim 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, Decker teaches pairs of stator windings 1-2, 3-4, 5-6…with adjacent pairs of windings connected in series in reverse relation (p.1:79-83; Fig.1).  Eastham teaches a primary member for a linear motor comprising first and second stacks 3 & 4 corresponding to upper and lower stators which share a single coil (winding) 19 wound in figure eight and twisted at a boundary (gap) 6 between the first stack and the second stack so that current in an upper portion of the single coil in the upper motor assembly (i.e., first stack 3) flows in a direction opposite to a direction in which current in a lower portion of the single coil in the lower motor assembly (i.e., second stack 4) flows (c.4:61-63; Figs.1&4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BURTON S MULLINS/Primary Examiner, Art Unit 2834